Exhibit 10.8

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT, made this 31st day of January, 2004 by and between JAMES
JAGODZINSKI d/b/a JAGODZINSKI PROPERTIES (“Landlord”) and Enpath Medical, Inc.;
a Minnesota corporation (“Tenant”);

 

WITNESSETH THAT:

 

1.                                                                                      
DEFINITIONS. For purposes of this Lease Agreement the following words or phrases
shall have the following meanings:

 

“Building”.  That certain office/warehouse building situated at the following
described address: 15301 Highway 55 West, Plymouth, Minnesota 55447 (the
“Building”).

 

“Leased Premises”. That portion of the Building containing approximately 38,728
square feet measured from the exterior surface of the exterior walls to the
center of the interior walls.

 

“Rentable Area.” Approximately 38,728 square feet, being the sum of the square
footage contained in the Leased Premises including Tenant’s proportionate share
of the common areas such as lobbies, entry ways, toilets, hallways, loading
docks and mechanical rooms that Tenant shares in common with other tenants

 

“Tenant’s Percentage.” Eighty–four and seven tenths percent (84.7%) being the
percentage of the total area of the Building contained within the Rentable Area.

 

2.                                                                                      
DEMISE AND PREMISES.  Subject to the terms and conditions hereof, Landlord
leases to Tenant, and Tenant hires and takes of and from Landlord the Leased
Premises.

 

3.                                                                                      
TERM.  The Term of this Lease shall commence on February 1, 2004, and shall
terminate on June 31, 2006, unless earlier terminated as hereinafter provided.

 

4.                                                                                      
BASE RENT.  Tenant agrees to pay Landlord, at 15301 Highway 55 West, Plymouth,
Minnesota 55447, or such other place as Landlord may from time to time designate
in writing, an initial monthly base rent of $17,524.42 per month, subject to
adjustment as provided in paragraph 28 below, payable in advance on the first
day of each month during the term of this Lease without demand therefore or
deduction or set off.  In the event the commencement date of this Lease falls on
a date other than the first day of the month, the rent payable for the first
month shall be adjusted on a pro rata basis and shall be payable on or before
the commencement date.

 

5.                                                                                      
ADDITIONAL RENT.  Tenant agrees to pay to Landlord as additional rent hereunder
payable at the same time and location as the base rent, the following:

 

(a)                                  Taxes and Special Assessments.  Tenant’s
Percentage is eighty four and seven tenths of a   percent (84.7%) of combined
annual real estate taxes and installments of special assessments payable during
the Term (amortized over the longest time period)  with respect to the Building
and the real estate upon which it is situated (whether or not the same are
levied or pending) on the date hereof.  Tenant will receive a copy of annual tax
and special assessment statement and Tenant shall pay its pro rata share on a
monthly basis concurrent with Base Rental Payments. Real estate taxes are
currently estimated to $1.86 per square foot. Landlord will notify Tenant within
(30) days of Landlords initial receipt of the final annual tax statement if
Tenant’s obligation hereunder increases or decreases from the estimate of $1.86
per square foot.

 

(b)                                 Common Area Maintenance (Operating Expenses)
– The Tenant’s Percentage is eighty-four and seven tenths percent (84.7%) of the
total operating expenses for the Building and the real estate upon which it is
situated.  For purposes of this Lease, operating expenses shall mean all

 

--------------------------------------------------------------------------------


 

costs which, for federal tax purposes, may be expensed rather than capitalized
and which Landlord will incur in owning, maintaining and operating the Building
and real estate including, but not by way of limitation, property and liability
insurance for Building, charges for cutting, fertilizing and maintaining grass,
shrubbery and trees, roofs, downspouts, sewer, water; management fees,  building
insurance, scheduled HVAC maintenance, sprinkler alarm system, plumbing and
other utility service (gas and electric) to the Building and grounds payable by
Landlord; cleaning, maintaining, repairing, resurfacing and snow removal of
driveways and parking areas; lighting, sodding, planting, operating and policing
the grounds.  Operating expenses shall not include principal payments on any
mortgage or encumbrance on the Building or real estate.  Currently, operating
expenses and common area maintenance charges are approximately $.80 per square
foot. This rate will be fixed for the entire Term. Common area maintenance
(operating expenses) charges shall be payable monthly concurrent with Base
Rental Payments and shall be $30,982.40 or $2,581.86 per month.

 

6.                                                                                      
SERVICE AND UTILITIES. Tenant agrees that it shall pay all costs incurred in
operating maintaining and repairing all heating, ventilating, air conditioning,
plumbing and other utility systems serving the Leased Premises in as good order
and condition as they were at the outset of the Lease, provided that Landlord
warrants the condition of and will repair or replace all HVAC, plumbing,
electrical and other systems during the first thirty (30) days of the Lease in
that area not previously occupied by Tenant prior to the commencement of this
lease.  Tenant agrees to pay all charges for heat, air conditioning and utility
services furnished to the Leased Premises during the term of this Lease
including, but not by way of limitation, gas, electric, sewer, water, telephone,
sprinkler alarm system and rubbish removal. Payments for utility services shall
be paid by Tenant directly to the appropriate utility authorities, when due, if
such utility authorities permit or accept direct payment.  If any HVAC unit
should require replacement due to normal wear and tear or as caused by Acts of
God, during the term of the Lease, Landlord shall pay for the cost of such
replacement.  Landlord’s service technician shall determine replacement needs,
but in any case in which repair estimates exceed 50% of replacement costs, the
unit shall be replaced and the cost shall be Landlords.

 

All payments to be made by Tenant pursuant to this Section 6 shall be in
addition to payments for repair, maintenance and utility services furnished to
the grounds and common areas and payable by Landlord which are included in the
operating expenses to be paid by Tenant.  Landlord shall not be liable for
failure to furnish, or for delay or suspension in furnishing, lighting, heat,
air conditioning, water service or other utilities if such failure or suspension
is caused by breakdown, maintenance, repairs, strikes, scarcity of labor or
materials, acts of third parties or causes beyond Landlord’s control.

 

7.                                                                                      
USE OF PREMISES. Tenant agrees that it will use and occupy the Leased Premises
solely for office/warehouse and processing purposes. Tenant will not use or
occupy the Leased Premises for any unlawful purpose and will comply with all
future laws, ordinances, regulations and orders of all governmental units having
jurisdiction over the Leased Premises. (the “Laws”) Landlord covenants to the
best of his knowledge that the Leased Premises complies with all past and
present laws. Tenant shall not cause or permit any unusual noise, odors or
nuisance in or about the Leased Premises and the Building and grounds nor shall
Tenant permit any debris, property or merchandise of Tenant, its officers,
employees or agents to be placed or left upon the grounds.  Tenant, its officers
and employees shall observe all reasonable rules and regulations adopted by
Landlord for the general safety, comfort and convenience of Landlord, Tenant and
other Tenants including the reasonable assignment of parking spaces for the
exclusive use of Tenant or other tenants of Landlord in the Building.  Landlord
disclaims any warranty that the premises are suitable for Tenant’s use and
Tenant acknowledges that it has had full opportunity to make its own
determination in this regard.

 

Tenant warrants that the operation of its business will not be harmful to the
Building or the mechanical equipment within the Building and Tenant shall be
liable in the event of damage arising from such harmful operation.  In the event
Landlord’s insurance premiums are increased above the standard building rate as
a result of Tenant’s use of the Leased Premises, Tenant will pay to Landlord as
additional rent the amount of such increase.

 

--------------------------------------------------------------------------------


 

In the event Tenant shall cause or permit any unusual noise, odor or nuisance or
the storage of any debris, property or merchandise of Tenant, its officers,
employees or agents, in or about the Leased Premises, Building or grounds in
violation of the terms of this Section 7, and has not corrected the condition
within a reasonable time after written notice from the Landlord of the
violation, Landlord will be entitled to take any steps it deems reasonably
necessary to correct or remove such violation and Tenant shall pay Landlord, as
additional rent hereunder, all costs and expenses incurred in such correction or
removal.

 

8.                                                                                      
ASSIGNMENT AND SUBLETTING. Tenant will not assign, transfer, mortgage or
encumber its interest in this Lease, nor sublet, rent, nor permit occupancy or
use of the Leased Premises, or any part thereof by any third party, nor shall
any assignment or transfer of this Lease be effectuated by operation of law or
otherwise, without in each such case obtaining the prior written consent of
Landlord.  Landlord’s consent will not be unreasonably withheld.  Tenant shall
seek such consent of Landlord by a written request, setting forth such
information as Landlord may deem necessary.  The consent by Landlord to any
assignment or subletting shall not be construed as a waiver or release of Tenant
from the terms of any covenant or obligation under this Lease, nor shall the
collection or acceptance of rent from any transferee under an assignment
constitute an acceptance of the assignment or a waiver or release of Tenant from
any covenant or obligation contained in this Lease, nor shall any assignment be
construed to relieve Tenant from the requirement of obtaining the consent in
writing of Landlord of any further assignment or subletting.  No assignment or
sublease or other transfer of this Lease shall be effective unless the assignee,
sub-lessee or transferee shall at the time of such assignment, sublease or
transfer, assume in writing, all of the terms, covenants and conditions of this
Lease to be performed by Tenant. A merger, consolidation or sale of
substantially all of the assets of Tenant shall not constitute an assignment
hereunder.

 

Whether or not Landlord has consented to an assignment or sublease, Tenant shall
pay directly to Landlord the amount by which the rent or other payments received
by Tenant pursuant to such assignment or sublease exceeds, in any month, the
base rent and additional rent payable by Tenant to Landlord hereunder (excluding
Tenants reletting expenses).  Should the Tenant improve its space (at its own
expense) which is then assigned or subleased to a third party at a rental rate
higher than Tenant is paying Landlord under this lease or any future lease or
extension of this lease, Tenant shall have the right to keep the difference
between rent it pays to Landlord and rent it collects from the third party until
tenants expense for improvements are amortized.  Tenant shall be allowed to add
interest at prime rate plus two (2) percent to its cost of improvements on
behalf of such third party.  Interest rate shall be prime rate plus 2% (two
percent) set on the date of first day of construction of said improvements.

 

9.                                                                                      
SUBORDINATION.  Tenant agrees that this Lease is subject and subordinate to the
lien of all first mortgages which may now or hereafter encumber the Building or
real estate and to all renewals, extensions, modifications or re-financings
thereof.  Tenant shall, at Landlord’s request, promptly execute any reasonable
certificate or other document requested by any first mortgagee.  Tenant agrees
that in the event that any proceedings are brought for the foreclosure of any
first mortgage, Tenant shall attorn to the purchaser, at such foreclosure sale,
if requested to do so by such purchaser and Tenant waives the provisions of any
statute or rule of law, now or hereafter in effect, which may give or purport to
give Tenant any right to terminate or otherwise adversely affect this Lease and
the obligations of Tenant hereunder in the event that any such foreclosure
proceeding is prosecuted or completed.  Notwithstanding anything to the contrary
in this Lease, this Lease shall remain in full force and effect and the
mortgagee shall not disturb Tenant’s possession hereunder.

 

10.                                                                                
SALE OR MORTGAGE OF THE BUILDING.  In the event of a sale of the Building,
Landlord shall be relieved of all liability under this Lease accruing from and
after the date of sale, provided Landlord has obtained the written agreement of
its transferee or assignee to assume and carry out all of the covenants and
obligations of the Landlord hereunder.

 

The Tenant agrees at any time and from time to time, upon not less than ten (10)
days prior written request by Landlord, to execute, acknowledge and deliver to
Landlord a statement in writing certifying that the Lease is not modified (or if
modified, stating the modification) that the Lease is in full force and affect,
stating the dates to which the base rent and additional rents have been paid in
advance and stating whether

 

--------------------------------------------------------------------------------


 

the Landlord is in default hereunder.  It is intended that any such statement
may be relied upon by any prospective purchaser of the fee or mortgagee or
assignee of any mortgage upon the Building or real estate.

 

11.                                                                                
TENANT INSURANCE.  Tenant agrees that it shall purchase in advance and carry the
following insurance at its own expense: (a) fire and extended coverage insurance
insuring Tenant’s personal property, furniture, trade fixtures, inventory,
business record and leasehold improvements against loss from all insurable
events for the full replacement value thereof; and (b) comprehensive liability
insurance covering all acts of Tenant, its employees, agents, representatives
and guests and insuring against all claims arising from injury to persons or
damage to property in or about the Leased Premises, Building or real estate in a
single limit amount of not less than $500,000.00 for personal injury or death
and not less than $100,000.00 for property damage and fire legal liability.

 

All such insurance shall name Landlord as an additional insured and shall
provide for thirty (30) days written notice to Landlord prior to cancellation,
non-renewal or material modification.  Certificates of all such insurance shall
be delivered to Landlord prior to occupancy of the premises by Tenant and at
least thirty (30) days prior to the termination date of any existing policy.  If
Tenant fails to produce such insurance after (10) days notice from Landlord,
Landlord may obtain such insurance and Tenant shall pay to Landlord, upon
demand, as additional rent the cost of securing such insurance. However, it is
not Landlord’s duty nor obligation to secure such insurance for Tenant.

 

12.                                                                                
FIRE OR OTHER CASUALTY.  If the Leased Premises or the Building shall be damaged
or destroyed by fire or other cause, without the fault or neglect of Tenant,
Landlord may (taking into account the time necessary to effectuate a
satisfactory settlement with any insurance company) undertake to repair such
damage at its own expense, provided, however, in the event the Leased Premises
or the Building are damaged by fire or other cause to such extent that the
damage cannot be economically repaired within approximately one hundred twenty
(120) days after the date of such damage, Landlord and Tenant shall have the
option, by notice given to the other within (30) days of the date of the damage,
to terminate this Lease as of the date of the damage.  This Lease shall, unless
terminated pursuant to this Section 12, remain in full force and effect
following such damage, and the Base Rent and additional rent, prorated to the
extent that the Leased Premises are rendered untenantable, shall be equitably
abated until such repairs are completed.

 

13.                                                                                
CONDEMNATION.  If the whole or any part of the Leased Premises shall be taken or
condemned or purchased under threat of condemnation by any governmental
authority, then the Term of this Lease shall cease and terminate as of the date
when the interference with possession, enjoyment or value of the Leased Premises
occurs and Tenant shall have no claim against the condemning authority, Landlord
or otherwise for any portion of the amount that may be awarded as damages as a
result of such taking or condemnation or for the value of any unexpired Term of
this Lease, provided, however, that Landlord shall not be entitled to any award
made to Tenant for loss of business or the fair value of and the cost of removal
of stock and trade fixtures or any other award not otherwise available to
Landlord.  In the event part of the Building, but not the Leased Premises, is
condemned to the extent that it cannot be economically restored within
approximately one hundred twenty (120) days, Landlord and Tenant shall have the
option, by notice given to Tenant within thirty (30) days of the date of
interference with possession, to terminate this Lease as of the date of such
interference with possession.

 

14.                                                                                
ALTERATIONS AND SIGNS.  Tenant will not make or permit anyone to make any
alterations, decorations, additions or improvements, structural or otherwise
with a cost in excess of $5,000 in or to the Leased Premises or the Building
without the prior written consent of Landlord, except as set forth in
Section 29.  Any alterations shall be out of identical or improved building
materials and construction methods as was used in original structure.  As a
condition precedent to written consent of Landlord hereunder, Tenant agrees to
obtain and deliver to Landlord such security against mechanic’s liens as
Landlord shall reasonably request.  If any mechanic’s lien is filed against any
part of the Building or real estate for work claimed to have been done for or
labor or materials claimed to have been furnished to or authorized by Tenant,
such mechanic’s lien shall be discharged by Tenant within ten (10) days
thereafter, at Tenant’s sole cost and expense, by the payment and satisfaction
thereof or by filing any bond required or permitted by law.  Should Tenant fail
to obtain the discharge of any such mechanic’s lien within ten (10)

 

--------------------------------------------------------------------------------


 

days of the filing thereof, Landlord shall be entitled to obtain such discharge
by whatever reasonable means Landlord deems expedient, and all costs incurred by
Landlord in obtaining such discharge including reasonable attorneys fees, shall
be paid by Tenant as additional rent hereunder.

 

Unless otherwise agreed, all alterations, decorations, additions or improvements
in or to the Leased Premises or the Building made by either party shall
immediately become the property of the Landlord and shall remain upon and be
surrendered with the Leased Premises as a part thereof at the end of the term
hereof without disturbance, molestation or injury; provided that if any and all
damage resulting therefrom be repaired, Tenant shall have the right to remove at
its own expense, prior to the expiration or termination of the term of this
lease, all movable furniture, trade fixtures and manufacturing equipment
installed in the Leased Premises.

 

Tenant shall have the right to remodel any existing monument signs at Tenant’s
expense, subject to the approval by the City of Plymouth,and Landlord.  Tenant
agrees not to place or maintain any sign, advertisement or notice on any part of
the outside or the inside of the Building without Landlord’s prior written
approval which shall not be unreasonably withheld.   Any such approved use shall
be at the sole expense and cost of Tenant.

 

15.                                                                                
WAIVER OF SUBROGATION.  Notwithstanding any other provision in this Lease to the
contrary, Landlord and Tenant hereby release one another, their respective
officers, agents, partners and employees, from any and all liability or
responsibility (to the other or anyone claiming through or under them by way of
subrogation or otherwise) for any loss or damage covered by casualty insurance
actually carried or coverable by the insurance required by Sections 5 (b) and 11
hereof.

 

16.                                                                                
WAIVER AND INDEMNITY.  Tenant agrees that Landlord, its officers, agents,
partners and employees shall not be liable to Tenant or those claiming through
or under Tenant for any injury, death or property damage occurring in, on or
about the Leased Premises. Without limitation of the foregoing, Landlord shall
not be liable to Tenant for any damage, compensation or claims arising from:
loss or damage to books, records, files, money, securities, negotiable
instruments or other papers in or about the Leased Premises; any fire, robbery,
theft, or any other casualty or event; any leakage or bursting of pipes or water
vessels or any roof or wall leakage, in any part or portion of the Leased
Premises or the Building; water, rain, snow or underground water that may leak
into, flow on, or flow from, any part of the Leased Premises.

 

Tenant agrees to indemnify and hold harmless Landlord from and against all
claims of whatever nature arising or resulting from any act, omission or
negligence of Tenant, its officers, employees and agents in or about the Leased
Premises, Building or grounds or in connection with its use of the Leased
Premises and to indemnify and hold harmless Landlord against all costs, expenses
and liabilities, including reasonable attorney fees, incurred in connection with
any such claim or proceeding brought thereon, and the defense thereof.

 

Landlord agrees that the Tenant, its officers, agents, partners and employees
shall not be liable to Landlord or those claiming through or under Landlord for
any injury, death or property damage occurring in, on or about the Building
(exclusive of the Leased Premise).

 

Landlord agrees to indemnify and hold harmless Tenant from and against all
claims of whatever nature arising or resulting from any act, omission or
negligence of Landlord, its officers, employees and agents in or about the
Building or grounds (exclusive of the Leased Premise) or in connection with its
use of the Building or its failure to perform his obligation under this Lease,
and to indemnify and hold harmless Tenant against all costs, expenses and
liabilities, including reasonable attorney fees, incurred in connection with any
such claim or proceeding brought thereon, and the defense thereof.

 

17.                                                                                
REPAIRS.  Tenant shall put, keep, repair and maintain the Leased Premises at all
times in a good, neat, clean and sanitary condition and state of repair,
reasonable wear and tear and casualty

 

--------------------------------------------------------------------------------


 

excepted, free of debris and other similar obstructions, and shall repair and
replace broken plate and window glass and damage caused by the negligence or
intentional act of Tenant, its officers, employees and agents.  Tenant shall
allow Landlord access to the Leased Premises during all reasonable hours to make
repairs required to be made by Tenant which Tenant fails or refuses to make, and
shall pay Landlord as additional rent the cost of such repairs made for Tenant
by Landlord. Landlord shall make all necessary repairs to the outer walls, roof,
and structural elements of the Building.  Landlord shall keep the plumbing,
sewage, heating, air conditioning, electrical and ventilating systems of the
Building outside the perimeter of the Leased Premises in good repair, ordinary
wear and tear and casualty damage covered by insurance.   Landlord shall
maintain and keep the common areas, grounds, driveways and parking areas in a
safe, neat and clean condition.  Notwithstanding the foregoing, any cost of
repairs or improvements to the Building, to the Leased Premises or to any common
areas which are occasioned by the negligence or default of Tenant, its officers,
employees, agents or invitees, or by requirements of law, ordinance or other
governmental directive and which arise out of the nature of Tenant’s use and
occupancy of the Leased Premises or the installations of Tenant in the Leased
Premises shall be paid for by Tenant, as additional rent hereunder, immediately
upon billing unless covered by Landlord’s Insurance.

 

18                                                                                   
ENTRY AND INSPECTION.  Tenant shall permit Landlord, its agents or
representatives to enter the Leased Premises to examine and inspect the same or,
with Tenant’s written permission, to make such alterations, renovations or
repairs to the Leased Premises or the Building as Landlord may deem necessary or
desirable, or to exhibit the Leased Premises to prospective Tenants during the
last ninety (90) days of the term of this Lease or to Prospective purchasers at
any time during the term, upon reasonable notice during normal business hours.
Landlord shall take such action as may be necessary to avoid any interruption or
interference with Tenant’s use of the Leased Premise.

 

19.                                                                                
MAINTENANCE.  Tenant shall keep the Leased Premises, and the fixtures and
equipment therein, in good, safe and sanitary condition, will suffer no waste or
injury thereto and will, at the expiration or termination of the Term of this
Lease, surrender the same with all walls, carpets and other improvements in the
same order and condition as on the commencement date of this Lease, ordinary
wear and tear and casualty damage covered by insurance excepted.

 

20.                                                                                
IMPROVEMENTS.  Tenant agrees that it has had ample opportunity to inspect the
Leased Premises, and agrees to take the same on an “as is” basis and agrees that
Landlord shall not be obligated to do any work in the Leased Premises.  The
taking of possession of the Leased Premises or renewal of this Lease by Tenant
shall be conclusive evidence that the Leased Premises and the Building are in
good and satisfactory condition at the time of such taking of possession or
renewal (subject to Paragraph 6).

 

21.                                                                                
WAIVER.  No waiver by either party of any breach of any covenant, condition or
agreement herein contained shall operate as a waiver of such covenant,
condition, or agreement itself, or of any subsequent breach thereof. No payment
by Tenant or receipt by Landlord of a lesser amount than the monthly
installations of rent herein stipulated shall be deemed to be other than on
account of the earliest stipulated rent nor shall any endorsement or statement
on any check or letter accompanying a check for payment of rent be deemed an
accord and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such rent, to terminate
this Lease, to repossess the Leased Premises or to pursue any other remedy
provided in this Lease.  No re-entry by Landlord, and no acceptance by Landlord
of keys from Tenant, shall be considered an acceptance of a surrender of the
Lease.

 

22.                                                                                
COVENANTS OF LANDLORD.  Landlord covenants that it has the right to make this
Lease for the aforesaid and that there is no interest senior or superior to
Tenant’s rights under this Lease. Landlord covenants that if Tenant shall pay
the rent and perform all of the covenants, terms and conditions of this Lease to
be performed by Tenant, Tenant shall, during the term of this Lease freely,
peaceably and quietly occupy and enjoy the full possession of the Leased
Premises without molestation or hindrance.

 

--------------------------------------------------------------------------------


 

23.                                                                                
DEFAULT.

 

(a)                                  Any one of the following events shall
constitute an Event of Default:

 

(i)            Tenant shall fail to pay any monthly installment of Base Rent or
additional rent as herein provided within seven (7) days of when it is due;

 

(ii)           Tenant shall violate or fail to perform any of the other terms,
covenants or conditions of this Lease and such default shall continue for thirty
(30) days after notice from Landlord; provided, however, if the violation or
failure is such that additional time is necessary to effectuate the cure. Tenant
will not be in default as long as it acts diligently towards such cure; and

 

(iii)          Tenant shall file or have filed against it any bankruptcy or
other creditor’s action, or make an assignment for the benefit of its creditors.

 

(b)                                 If any Event of Default shall have occurred
and be continuing, Landlord may at its sole option by written notice to Tenant
terminate this Lease.  Neither the passage of time after the occurrence of the
Event of Default nor exercise by Landlord or any other remedy with regard to
such Event of Default shall limit Landlord’s right under this Paragraph 23 (b).

 

(c)                                  If an Event of Default shall have occurred
and be continuing, whether or not Landlord elects to terminate this Lease,
Landlord may enter upon and repossess the Leased Premises (said repossession
being hereinafter referred to as “Repossession”) by force, summary proceedings,
ejectment or otherwise, and may remove Tenant and all other persons and property
therefrom.

 

(d)                                 From time to time after Repossession of the
Leased Premises, whether or not this Lease has been terminated, Landlord may
attempt to relet the Leased Premises for the account of Tenant in the name of
Landlord or otherwise, for such term or terms (which may be greater or less than
the period which would otherwise have constituted the balance of the Term) and
for such terms (which may include concessions or free rent) and for such uses as
Landlord, in its sole and unqualified discretion, may determine, and may collect
and receive the rent therefor.  Landlord shall not be responsible or liable for
any failure to collect any rent due upon any such reletting.

 

(e)                                  No termination of this Lease pursuant to
paragraph 23 (b) and no Repossession of the Leased Premises pursuant to
paragraph 23(c) or otherwise shall relieve Tenant of its liabilities and
obligations under this Lease, all of which shall survive any such termination or
Repossession.

 

In the event if any termination or Repossession, whether or not the Leased
Premises shall have been relet, Tenant shall pay to Landlord the Base Rent and
other sums and charges to be paid by Tenant up to the time of such termination
or Repossession, and thereafter Tenant, until the end of what would have been
the term in the absence of such termination or Repossession, shall pay to
Landlord, as and for liquidated and agreed current damages for Tenant’s default,
the equivalent of the amount of the Base Rent, additional rent and such other
sums and charges which would be payable under this Lease by Tenant if this Lease
were still in effect, less the net proceeds, if any, of any reletting effected
pursuant to the provisions of paragraph 23(d) after deducting all of Landlord’s
expenses in connection with such reletting, including without limitation, all
repossession costs, brokerage and management commissions, operating expenses,
legal expenses, reasonable attorneys’ fees, alteration costs, and expenses of
preparation for such reletting.  Tenant shall pay such current damages to
Landlord monthly on the days on which the

 

--------------------------------------------------------------------------------


 

Base Rent would have been payable under this Lease if this Lease were still in
effect, and Landlord shall be entitled to recover the same from Tenant on each
such day.  At any time, after such termination or Repossession, whether or not
Landlord shall have collected any current damages as aforesaid, Landlord shall
be entitled to recover from Tenant, and Tenant shall pay to Landlord on demand,
as and for liquidated and agreed final damage for Tenant’s default, an amount
equal to the then present worth of the excess of the Base Rent and other sums or
charges reserved under this Lease from the day of such termination or
Repossession for what would be the then unexpired term if the same had remained
in effect, over the then net fair rental value of the Leased Premises for the
same period.

 

(f)                                    If an Event of Default shall have
occurred and Landlord places in the hands of an attorney the enforcement of all
or any of the terms, covenants, agreements or conditions of this Lease, the
collection of any rent due or to become due, or the recovery of possession of
the Leased Premises, Tenant agrees to reimburse Landlord, as additional rent
hereunder, for Landlord’s reasonable attorneys fees, together with the actual
cost of maintaining any action commenced in law or equity by said attorneys for
the services of the attorneys, whether suit is actually filed or not.  Such
reimbursement shall be payable within thirty (30) days of demand therefore.

 

(g)                                 If Tenant is required to commence a court
action to enforce its rights under this Lease, and Tenant prevails with such
action, Landlord shall reimburse Tenant reasonable fees and costs, including
attorney fees.

 

24.                                                                                
SURRENDER.  Tenant shall surrender the Leased Premises to Landlord upon
termination of this Lease, whether such termination occurs at the end of the
Term or sooner, together with all utility systems, improvements, replacements,
alterations and decorations thereto and operating bulbs or tubes in all light
fixtures, broom clean and in good order, condition and repair except for
ordinary wear and tear.  Tenant shall remove promptly, upon request by Landlord,
alterations, modifications and the like to the Leased Premises made by Tenant,
or on behalf of Tenant, and not consented to by Landlord, and shall restore and
repair damage caused by such removal.  Should Tenant fail to surrender the
Leased Premises in the condition required by this section, Landlord shall be
entitled to take whatever steps may, in Landlord’s sole discretion, be required
to restore the Leased Premises to said condition and Tenant agrees that it shall
pay to Landlord all costs incurred by Landlord in so restoring the premises.

 

25.                                                                                
HOLDING OVER. Should the Tenant continue to occupy the Leased Premises, or any
part thereof, after the expiration or termination of the Term of this Lease
whether with or against the consent of the Landlord, such Tenancy shall be from
month to month and Tenant shall pay Landlord the additional rent set forth in
Section 5 plus two times the Base Rent set forth in Section 4 during the entire
period that Tenant continues to so occupy the Leased Premises after the term of
this Lease.

 

26.                                                                                
LATE PAYMENT.  Other remedies for nonpayment of rent notwithstanding and without
prejudice to such remedies, if Tenant fails to pay the monthly base rent,
additional rent or any other payment due hereunder within the seven days
immediately following the date on which such payment is due, Tenant shall pay
the following amounts to Landlord as additional rent hereunder:

 

(a)                                  Interest on all such past due payments at
the rate of one and one-half % per month or at the maximum rate permitted by law
whichever rate is lower.  Interest shall accrue from the date each such late
payment became due and shall be payable to the date of payment thereof by
Tenant;

 

(b)                                 A service charge equal to the costs actually
incurred by Landlord as a result of Tenant’s failure to make payments due
hereunder including, but not limited to, reasonable attorney’s fees and costs
incurred in the collection or attempted collection of such past due amounts.

 

--------------------------------------------------------------------------------


 

27.                                                                                
HAZARDOUS SUBSTANCES/ENVIRONMENTAL REGUALTIONS.  Tenant warrants and represents
that: (a) its use of the Leased Premises and the operation of its business
thereon shall not violate any law, statute, ordinance, rule, regulation, order
or determination of any governmental authority pertaining to hazardous
substances, toxic waste, asbestos, health or the environment (hereinafter if
sometimes collectively called “Environmental Regulations”) including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended by the Superfund Amendments and
Reauthorization Act of 1986 (“SARA”) (collectively “CERCLA/SARA”) and the
Resource Conservation and Recovery Act of 1976 (“RCRA”) and the Minnesota
Environmental Response and Liability Act (“MERLA”); (b) Tenant has obtained and
shall continue to maintain all permits, licenses or similar authorizations
required by Environmental Regulations to conduct its business on the Leased
Premises; and (c) Tenant’s use of the Leased Premises will not result in the
disposal or release of any hazardous substance, toxic waste, asbestos or other
substance regulated by Environmental Regulations on or about the Leased
Premises, Building or the real property on which it is situated. In the event
Tenant, its officers, agents or employees shall breach or fail to perform any of
the warranties and representations contained in this Section: (a) upon notice
from Landlord, Tenant shall remove from the Leased Premises, Building or real
property on which it is situated, at Tenant’s sole expense, any hazardous
substance, toxic waste, asbestos or other substance regulated by Environmental
Regulations introduced by Tenant which is not in compliance with Environmental
Regulations or this Lease; (b) Landlord and such Environmental Engineers as it
may employ shall be entitled to enter upon the Leased Premises for the purpose
of conducting such environmental audits or similar tests as Landlord may deem
necessary and the cost and expense of such environmental audits or tests
incurred by Landlord shall be paid by Tenant as additional rent hereunder with
the next installment of base rent; and  (c) Tenant shall protect, indemnify and
save Landlord harmless from all costs, fines, claims, demands, actions,
proceedings, judgments and damages, including court costs and reasonable
attorneys’ fees, resulting from or arising out of any breach or non-performance
by Tenant of the representations and warranties contained in this
Section including, without limitation, the cost of removal or remediation of any
disposal, release or contamination on or about the Leased Premises, Building or
the real property on which it is situated.  It is expressly acknowledged by
Tenant that all of the terms, covenants and conditions of this paragraph
pertaining to Environmental Regulations including, but not by way of limitation,
the indemnifications herein provided shall survive the termination of this
Lease.

 

Landlord warrants to Tenant, that in the best of his knowledge, the Building
currently complies with all Environmental Regulations. Landlord shall protect,
indemnify and save Tenant harmless from all costs, fines, claims, demands,
actions, proceedings, judgments, and damages, including court costs and
reasonable attorneys’ fees, resulting from or arising out of any breach or
non-performance by Landlord of the representations and warranties contained in
this Section including, without limitation, the cost of removal or remediation
of any disposal, release or contamination on or about the Leased Premises,
Building or the real property on which it is situated.

 

28.                                                                                
BASE RENT ADJUSTMENT.  On June 1, 2005, the monthly base rent will be adjusted
from $17,524.42 per month to $19,276.86 per month through the remainder of the
initial Term.

 

29.                                                                                
TENANT IMPROVEMENTS.  The prior lease agreement signed on the 31st day of
January, 2000 (the” Prior Lease”) contained a provision stating the following;
Landlord will provide Tenant a remodeling allowance up to an amount not to
exceed $150,000.  The allowance shall be used for, but not limited to:  (1) new
paint, wallpaper, floor tile replacement and bathroom and office upgrades to
Tenant’s existing space, and (2) upgrade of new space to Tenant’s
specifications.  Tenant shall use contractors satisfactory to Landlord.  Tenant
shall provide invoices of completed work to Landlord and Landlord shall promptly
pay each invoice according to the terms of the invoice.

 

Tenant will continue to repay the disbursed amount of the remodeling allowance
on the terms stated in the Prior Lease. The current unpaid balance is
$85,984.59. Tenant will repay such amount together, with interest, at a rate of
8% per annum, amortized over the Term of the Lease, exclusive of renewal
periods.  Monthly payments of $3,171.83 will be made concurrent with the payment
of monthly rent. Tenant shall have the right to prepay the outstanding balance
of this loan at any time.

 

--------------------------------------------------------------------------------


 

30.                                                                                
EXPANSION SPACE.  If Tenant is not in default under the terms of this Lease,
Tenant shall have an option to lease part or all of any space in the Building
which is or becomes available during the Term.  Should such an expansion space
become available for rent, Landlord or Landlord’s agent shall notify Tenant in
writing and Tenant shall have thirty (30) days to notify Landlord or Landlord’s
agent in writing whether or not it intends to exercise this option.  Should
Tenant elect to exercise this option, Tenant and Landlord shall enter into a
mutually acceptable agreement for the lease of the expansion space within thirty
(30) days after Tenant’s notice of its intent to exercise the option.  Should
Landlord and Tenant be unable to reach an agreement within that thirty (30) day
period, Tenant’s option shall expire and become null and void.

 

31.                                                                                
OPTION TO RENEW.   If Tenant is not in default under the terms of this Lease,
Landlord shall grant Tenant the option to renew the term of this Lease for three
(3) successive one-year periods.  Tenant may exercise the options to extend the
Term of this Lease by providing written notice to Landlord, one hundred eighty
(180) days prior to the termination of the initial Term of this Lease or the
then current extended Term of this Lease, as the case may be. The monthly rent
may be adjusted by the increase or decrease in the Consumers Price Index of the
Bureau of Labor Statistics of the U.S. Department of Labor for all Urban
Consumers; Minneapolis-St. Paul Metropolitan Area, “all-Items Index”, herein
referred to as “C.P.I.U.

 

32.                                 TERMINATION OF PRIOR LEASE. The party hereby
terminates the prior Lease.

 

33.                                                                                
MISCELLANEOUS.

 

(a)                                  All notices or other communications
hereunder shall be in writing and shall be hand delivered or sent by first class
United States mail to the following address:

 

Landlord:

 

James Jagodzinski d/b/a Jagodzinski Properties

100 Gideon Point Road

Tonka Bay, Minnesota 55331

 

Tenant:

 

Enpath Medical, Inc.

15301 Highway 55 W

Plymouth, Minnesota 55447

 

Mailed notice shall be effective the day following the day of mailing;

 

(b)                                 This Lease Agreement is made and executed in
the State of Minnesota, and shall be constructed according to the laws of
Minnesota;

 

(c)                                  The invalidity or unenforceability of any
provision of this agreement shall not affect or impair the validity of any other
provisions; and section titles and captions in this Agreement are for
convenience only and do not define, limit or construe the contents of such
paragraphs;

 

(d)                                 If more than one person or entity shall sign
this Lease as Tenant, the obligations set forth herein shall be deemed joint and
several obligations of each such party;

 

(e)                                  This Lease shall be binding upon and inure
to the benefit of the parties thereto and, subject to the restrictions and
limitations herein contained, their respective heirs, successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement as of
the day and year so indicated below.

 

 

JAMES JAGODZINSKI d/b/a

ENPATH MEDICAL, INC.

JAGODZINSKI PROPERTIES

 

 

 

  /s/ James Jagodzinski

 

By:   James D. Hartman

 

James Jagodzinski

Its President and Chief Executive Officer \

 

 

--------------------------------------------------------------------------------